Citation Nr: 1205332	
Decision Date: 02/13/12    Archive Date: 02/23/12

DOCKET NO.  08-11 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for a right ankle disorder.

2.  Entitlement to an evaluation in excess of 10 percent for arthritis, left ankle.

3.  Entitlement to an evaluation in excess of 10 percent for arthritis, right knee.

4.  Entitlement to an evaluation in excess of 10 percent for arthritis, left knee.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The Veteran had active service from February 1972 to June 1977.  

These claims come before the Board of Veterans' Appeals on appeal of a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In a January 2012 Appellate Brief Presentation dated January 2012, the Veteran's representative asserts that the record raises a claim for service connection for diabetes mellitus and a cardiac disorder due to service in Vietnam.  The Board refers this matter to the RO for appropriate action.

The Board REMANDS these claims to the RO via the Appeals Management Center in Washington, D.C.  


REMAND

Prior to adjudication of the claims on appeal, additional development is required.  See 38 C.F.R. § 19.9 (2011).

First, according to VA outpatient treatment records, the Veteran has been in receipt of disability benefits since 1993.  In September 2008, he reported that he was receiving such benefits for loss of motion of the right ankle.  Indeed, according to a letter the Social Security Administration (SSA) sent the Veteran in December 2009, the Veteran became entitled to such benefits, effective February 2007.  Based on the Veteran's assertion that he was awarded such benefits for his right ankle, one of the disabilities at issue in this appeal, the records upon which SSA relied in awarding the Veteran these benefits are pertinent to this appeal and must be secured. 

Second, under 38 U.S.C.A. § 5103A (West 2002), VA's duty to assist includes providing a claimant a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on a claim.  In this case, examinations of the Veteran's ankles and knees are necessary.  In November 2007, the RO afforded the Veteran an adequate examination of the ankles and knees, but there is a suggestion of record that at least one of these disabilities has since worsened.  

A claimant is entitled to a thorough and contemporaneous examination in support of his claim, see Hyder v. Derwinski, 1 Vet. App. 221, 225 (1991); however, when a claimant is afforded an adequate examination and, thereafter, does not assert that his condition has worsened, the Board is not required to remand the case for another examination based, alone, on a passage of time.  VAOPGCPREC 11-95, 66 Fed. Reg. 43,186 (1995); Palczewski v. Nicholson, 21 Vet App 174 (2007).  In this case, at the time of the examination, the Veteran was retired, but did not mention being disabled or on disability benefits.  During a subsequent VA outpatient treatment visit in 2008, the Veteran reported to a physician that he was disabled and petitioning for disability benefits.  The next year, SSA awarded him such benefits.  Clearly his overall medical status and perhaps one of the disabilities at issue in this appeal worsened at some point between 2007 and 2009.  

The Board thus REMANDS this case for the following actions:

1.  Secure and associate with the claims file all of the records upon which SSA relied in deciding the Veteran's claim(s) for disability benefits.  These records should include those compiled in support of all such claims, including any filed prior to the most recent, as early as 1993.  

2.  Thereafter, arrange for the Veteran to undergo a VA examination in support of his claims for increased evaluations for ankle and knee disabilities.  Forward the claims file to the examiner for review of all pertinent documents therein and ask the examiner to confirm in his written report that he conducted such a review.  Ask the examiner to conduct a thorough evaluation, including all indicated tests, and then proceed as follows:  

a) record in detail all ankle and knee symptoms, including, if appropriate, pain, including on motion, limitation of motion, ankylosis, subluxation and/or instability;

b) inquire as to whether the Veteran has flare-ups of these symptoms;

c) note any functional loss caused by the ankle and knee symptoms, including during flare-ups and on repetitive use; 

d) when considering whether there is functional loss due to pain, reduced or excessive excursion, decreased strength, speed, or endurance, or the absence of necessary structures, deformity, adhesion, and/or defective innervation, describe the extent of this loss during flare-ups or after repetitive use in terms of additional loss of motion beyond that which is observed clinically; 

e) describe the impact of each of the Veteran's ankle and knee disabilities on his daily activities and employability, including during flare-ups and on repetitive use; 

f) specifically opine whether the Veteran is unable to secure and/or follow substantially gainful employment secondary to his service-connected ankle and knee disabilities; 

g) provide detailed rationale, with specific references to the record, for the opinions provided; and   

h) if an opinion cannot be provided without resort to speculation, discuss why such is the case and whether there is additional evidence that would aid in providing such opinion.

3.  Review the examination report to ensure that it complies with these remand instructions and, if not, return it to the examiner for correction.  

4.  Readjudicate the claims based on all of the evidence of record.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, issue a supplemental statement of the case.  Thereafter, subject to current appellate procedure, return this case to the Board for further consideration.  

The Board intimates no opinion as to the ultimate disposition of these claims, but reminds the Veteran that he has the right to submit additional evidence and argument on the remanded claims.  Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).  
 
These claims must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).





_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


